Per Curiam.
We affirm the convictions and sentences in all respects. We remand to the circuit court for correction of the written revocation order to conform to the court's oral pronouncement. The written order contains a violation for failing to undergo a drug and alcohol evaluation; in its oral pronouncement, the court ruled that violation had not been established. The written order also contains a violation for committing the offense of possession of a firearm by a convicted felon; however, the state nolle prossed that count at sentencing after the court's oral pronouncement.
Affirmed and remanded for correction .
Warner, Gross and Levine, JJ., concur.